Case 2:18-cr-00839-SJO Document6 Filed 12/04/18 Pagelof1 Page ID#:15

Ruth C. Pinkel (SBN (164470)

Assistant U.S. Attorney
Public Corruption and Civil Rights Section

312 N. Spring Street, 15"" Floor
Los Angeles, CA 90012 eS lee
p02 cz

{ Nl ra

 

 

 

(213)894-6077 5
ee ' : i
UNITED STATES DISTRICT COURT zoe OS =
CENTRAL DISTRICT OF CALIFORNIA “oF oy m
UNITED STATES OF AMERICA, CASE NUMBER aOR
PLAINTIFF ye 2020 _,,,.
CR No. | = i}: iG OO T -Gw
cR 18-008:
JAMES R. MCDANIEL, NOTICE TO COURT OF
DEFENDANT RELATED CRIMINAL CASE
(PURSUANT TO GENERAL ORDER 14-03)

 

 

Plaintiff United States of America hereby informs the Court that the above-entitled

criminal case may be related to United States v. James McDaniel, Case No. CR 04-1670-SJO,

which:

x was previously assigned to the Honorable S. James Otero;

has not been previously assigned.

The above-entitled cases may be related for the following reasons:

the cases arise out of the same conspiracy, common scheme, transaction,
series of transactions or events;

the cases involve one or more defendants in common and would entail
substantial duplication of labor in pretrial, trial or sentencing proceedings if

heard by different judges.

Additional explanation (if any): pe kee f
. a |
dt (72,

Dated: December 3, 2018
Ruth ©. Pinkel
Assistant United States Attorney

 

 
